DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 8/12/2020.
Claims 1-15 are amended.
Claims 16-20 are new.
Claims 1-20 are remaining in the application.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
8.	The following claim limitations lack sufficient antecedent basis in the claims:
	Claim 1 and subsequent dependent claims: “the legs” and “the hook”.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: NL 1010 650 C1 (IMC GROUP B V [NL]), cited by applicant.  D1 discloses a vessel (1) for towing another vessel (2), comprising a hull, a tow cable (5) which is coupled to the hull, a V-shaped hook (6) (see shape of hook in Fig. 2); having a first leg which is fixed to a free end of said tow cable (5), as the vessel (1) moves forward, the tow rope (7) slides into the opening of the hook towards its bottom and a clamping force is created between the tow rope (7), the legs of the hook (6) and the buoy (8) (see Figs. 2-5))for pressing a tow rope (7) positioned at the opening of the hook (6) towards the hook bottom when the hook (6) is linked to the hook support (4), hence creating a clamping force between the legs and the tow rope (7) under operating conditions.  
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over D1: NL 1010 650 C1 (IMC GROUP B V [NL]), cited by applicant.  D1 discloses all claimed features as indicated in paragraph 11 above, with exception of the subject matter explicitly recited in claims 11-16.  However, this subject matter is considered obvious as a matter of preference in design with respect to that disclosed in Figs. 1-9c and respective descriptive paragraphs; i.e., the number of discrete positions in rotational direction of the hook about the first leg in the rope receiving position, protrusion and guiding surface upon linking the first leg to the hook support, variable thickness and distances between of the first and second legs of the two hook, providing a towing winch and making the two cable resilient (strong or flexible), as would have been well known or recognized by one of ordinary skill in the art to improve or facilitate durability or use.
Allowable Subject Matter
13.	Claims 2-10 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art cited and not relied upon are considered pertinent to applicant’s disclosure.  The prior art references disclose towing vessels with rope pressing systems and tow hooks.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
17.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

Daniel V Venne/
Senior Examiner, Art Unit 3617
1/19/2022